DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 2/1/2021 has been entered.
The rejections of Claims 8, 12, and 13 under 35 U.S.C.103(a) as presented in the Office Action mailed 12/4/2020 have been withdrawn based on the amendments filed 2/1/2021.

Reasons for Allowance
Claims 1-3, 5-8, 10, 12-14, and 16-20 are allowable over the prior art of record.
For the examiner’s statement of reasons for allowance regarding the limitations of Claims 1, 2, 14, and 17, please see the Office Action mailed 12/4/2020.
The following is an examiner’s statement of reasons for allowance regarding Claims 8, 10, 12, and 13:
With regards to Claim 8, the prior art of record fails to disclose or fairly suggest an LED light fixture comprising a plurality of LED light sources spaced on a mounting surface, an optic member over the plurality of LED light sources and comprising a plurality of lenses interconnected by a non-lens portion, each of the plurality of lenses having a light-receiving inner-surface which defines a pair of cavities with at least a portion of one optical layer extending inwardly between the cavities and another optical layer at least partially forming a portion of the light-receiving inner-surface which defines one of the cavities, and the another optical layer is an innermost layer, and the layers are of different polymeric materials, as specifically called for in the claimed combinations.
The closest prior art, Lerman (US 2014/0160724) does not disclose an LED light fixture comprising a plurality of LED light sources spaced on the mounting surface, an optic member over the plurality of LED light sources and comprising a plurality of lenses interconnected by a non-lens portion, each of the plurality of lenses having the light-receiving inner-surface which defines a pair of cavities and another optical layer at least partially forming a portion of the light-receiving inner-surface which defines one of the cavities, and the another optical layer is an innermost layer, and the layers are of different polymeric materials, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Lerman reference in the manner required by the claims.
While an LED light fixture with plurality of LEDs spaced apart on a mounting surface and covered by an optic with lens portions over each LED and non-lens portion connecting the lens portions is known in the art, and lenses formed with cavities and including a plurality of layers formed of different polymeric materials are known in the art, the combination of each of the plurality of lenses having a light-receiving inner-surface which defines a pair of cavities with at least a portion of one optical layer extending inwardly between the cavities and another optical layer at least partially forming a portion of the light-receiving inner-surface which defines one of the cavities, and the another optical layer is an innermost layer, and the layers being made of different polymeric materials is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875